EXECUTION COPY


REGENCY CENTERS CORPORATION


3,750,000 SHARES *
($0.01 PAR VALUE)
UNDERWRITING AGREEMENT

New York, New York
March 30, 2005

Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013

Ladies and Gentlemen:

        Citibank, N.A. (the “Forward Counterparty”) proposes to sell to
Citigroup Global Markets Inc. (the “Underwriter”) 3,750,000 shares of Common
Stock, $0.01 par value per share (the “Common Stock”), of Regency Centers
Corporation, a Florida corporation (the “Company”), which is the general partner
of Regency Centers, L.P., a Delaware limited partnership (the “Partnership”)
(said shares of Common Stock to be sold by the Forward Counterparty being
hereinafter called the “Underwritten Securities”). In addition, the Forward
Counterparty proposes to grant to the Underwriter an option to purchase up to
562,500 additional shares of Common Stock to cover over-allotments (the “Option
Securities” and, together with the Underwritten Securities, the “Securities”).
The Forward Counterparty has entered into a forward stock purchase agreement,
consisting of an ISDA Master Agreement and a Confirmation dated the date hereof,
with the Company (the “Forward Purchase Contract”), pursuant to which the
Company has agreed to issue, and the Forward Counterparty has agreed to purchase
on the date of settlement of such Forward Purchase Contract a number of shares
of Common Stock specified thereunder (said shares of Common Stock to be issued
by the Company being hereinafter called the “Hedge Securities”). Any reference
herein to the Registration Statement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 which were filed under the Exchange Act on or before the
Effective Date of the Registration Statement or the issue date of the
Prospectus, as the case may be; and any reference herein to the terms “amend”,
“amendment” or “supplement” with respect to the Registration Statement or the
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the Effective Date of the Registration Statement,
or the issue date of the Prospectus, as the case may be, deemed to be
incorporated therein by reference. Certain terms used herein are defined in
Section 16 hereof.

--------------------------------------------------------------------------------

* Plus an option to purchase up to 562,500 additional shares from the Forward
Counterparty to cover over-allotments.


--------------------------------------------------------------------------------

2

        1.    Representations and Warranties. (a) The Company represents and
warrants to, and agrees with, the Underwriter and the Forward Counterparty as
set forth below in this Section 1.

        (a)     The Company meets the requirements for use of Form S-3 under the
Act and has prepared and filed with the Commission a registration statement
(File No. 333-118910) on Form S-3 for registration under the Act of the offering
and sale of the Securities, and such registration statement has been declared
effective. The Company may have filed one or more amendments thereto, each of
which has previously been furnished to you. The Company will next file with the
Commission a final prospectus in accordance with Rules 430A and 424(b). The
Company has included in such registration statement, as amended at the Effective
Date, all information (other than Rule 430A Information) required by the Act and
the rules thereunder to be included in such registration statement and the
Prospectus as of the Effective Date. As filed, such final prospectus shall
contain all Rule 430A Information, together with all other such required
information, and, except to the extent the Underwriter shall agree in writing to
a modification, shall be in all substantive respects in the form furnished to
you prior to the Execution Time or, to the extent not completed at the Execution
Time, shall contain only such specific additional information and other changes
as the Company has advised you will be included or made therein (excluding
Exchange Act filings incorporated therein by reference);

        (b)     On the Effective Date, the Registration Statement (and any
amendment or supplement thereto) did, and when the Prospectus is first filed (if
required) in accordance with Rule 424(b) and on the Closing Date (as defined
herein) and on any date on which Option Securities are purchased, if such date
is not the Closing Date (a “settlement date”), the Prospectus (and any
amendments or supplements thereto) will, comply in all material respects with
the applicable requirements of the Act and the Exchange Act and the respective
rules thereunder; on the Effective Date and at the Execution Time, the
Registration Statement (and any amendment or supplement thereto) did not or will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and, on the Effective Date, the Prospectus,
if not filed pursuant to Rule 424(b), did not, and on the date of any filing
pursuant to Rule 424(b) and on the Closing Date and any settlement date, the
Prospectus (together with any amendment or supplement thereto) will not, include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties in this paragraph (b) as
to the information contained in or omitted from the Registration Statement or
the Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with the information furnished in writing to the Company by or on
behalf of the Underwriter specifically for inclusion in the Registration
Statement or the Prospectus (or any amendment or supplement thereto); and no
order preventing or suspending the use of the Registration Statement has been
issued by the Commission;

--------------------------------------------------------------------------------

3

        (c)     The documents incorporated by reference in the Prospectus, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Act or the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder, and none of such documents contained an untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Prospectus or
any further amendment or supplement thereto, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with the information furnished in writing to the Company by the
Underwriter expressly for use in the Prospectus as amended or supplemented;

        (d)     Neither the Company nor any of its subsidiaries, including the
Partnership, has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Prospectus any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Prospectus, as amended or supplemented; and, since the
respective dates as of which information is given in the Registration Statement
and the Prospectus, there has not been any change in the capital stock or
partnership interests of the Company or any of its subsidiaries (including the
Partnership) (other than issuances of capital stock or partnership interests in
connection with employee benefit plans, dividend reinvestment plans, the
exercise of options, the exchange of Partnership units and the payment of
earn-outs pursuant to contractual commitments or in the partners’ capital of the
Partnership or any of its subsidiaries, any change in mortgage loans payable or
long-term debt of the Company or any of its subsidiaries (including the
Partnership) in excess of $20,000,000 or in the mortgage loans payable or
long-term debt of the Partnership or any of its subsidiaries or any material
adverse change in excess of $20,000,000, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity, partners’ capital or
results of operations of the Company and its subsidiaries (including the
Partnership), otherwise than as set forth or contemplated in the Prospectus;

--------------------------------------------------------------------------------

4

        (e)     The Company and its subsidiaries (including the Partnership)
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Prospectus or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries (including the Partnership); and any real property
and buildings held under lease by the Company and its subsidiaries (including
the Partnership) are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries (including the Partnership);

        (f)     The Company has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Florida, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the Prospectus, as amended or supplemented, and has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification, or is subject to no material liability or disability by reason of
the failure to be so qualified in any such jurisdiction; the Partnership has
been duly organized and is validly existing in good standing under the laws of
the State of Delaware, with power and authority to own its properties and
conduct its business as described in the Prospectus, as amended or supplemented,
and has been duly qualified as a foreign partnership for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, or is subject to no material liability or disability by
reason of the failure to be so qualified in any such jurisdiction; and each
subsidiary of the Company has been duly incorporated or organized and is validly
existing as a corporation or other entity in good standing under the laws of its
jurisdiction of incorporation or organization;

        (g)     All of the issued shares of capital stock of the Company,
including the Securities, have been duly and validly authorized and issued and
are fully paid and nonassessable; the capital stock of the Company conforms in
all material respects to the description thereof in the Prospectus, as amended
or supplemented; and, except as set forth on Exhibit A, all of the issued shares
of capital stock or other equity interests of each subsidiary of the Company
have been duly and validly authorized and issued, are fully paid and
nonassessable and (except as set forth on Exhibit A and directors’ qualifying
shares) are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims; and all of the issued partnership
interests of the Partnership have been duly and validly authorized and issued
and are fully paid and nonassessable;

        (h)     The Hedge Securities have been duly and validly authorized and,
when issued and delivered and paid for by the Forward Counterparty pursuant to
the Forward Purchase Contract, will be duly and validly issued, fully paid and
nonassessable; and the Hedge Securities conform to the description thereof
contained in the Registration Statement and the Prospectus, as amended or
supplemented;

--------------------------------------------------------------------------------

5

        (i)     This Agreement and the Forward Purchase Contract have been duly
authorized, executed and delivered by the Company; and the Forward Purchase
Contract constitutes a valid and legally binding agreement, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles;

        (j)     None of the transactions contemplated by this Agreement will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System;

        (k)     Prior to the date hereof, neither the Company nor any of its
affiliates (including the Partnership) has taken any action which is designed to
or which has constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company in
connection with the offering of the Securities;

        (l)     The execution and delivery by the Company of this Agreement and
the Forward Purchase Contract, the compliance by the Company with all of the
provisions hereof and thereof and the consummation by the Company of the
transactions herein and therein contemplated, including the issuance of the
Hedge Securities, and, to its knowledge, the sale of the Securities and the
compliance by the Company with all of the provisions of the Securities and the
consummation of the transactions by the parties other than the Company herein
and therein contemplated, will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries (including the
Partnership) is a party or by which the Company or any of its subsidiaries
(including the Partnership) is bound or to which any of the property or assets
of the Company or any of its subsidiaries (including the Partnership) is
subject, (ii) the provisions of the Articles of Incorporation or By-laws of the
Company, the Certificate of Limited Partnership or partnership agreement of the
Partnership or (iii) any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over the Company or any of
its subsidiaries (including the Partnership) or any of their properties other
than, in the case of clauses (i) and (iii), such breaches or violation which, if
determined adversely to the Company, would not reasonably be expected to have a
material adverse effect on the current or future consolidated financial
position, shareholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole or on the consummation of the transactions
contemplated herein and therein; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement or the Forward
Purchase Contract, except such as have been, or will have been prior to the
Closing Date (as defined in Section 3 hereof), obtained under the Act and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws or the rules of the National
Association of Securities Dealers, Inc. or the New York Stock Exchange, Inc. in
connection with the purchase and distribution of the Securities by the
Underwriter;

--------------------------------------------------------------------------------

6

        (m)     Neither the Company nor any of its subsidiaries (including the
Partnership) is in violation of its Articles of Incorporation, By-laws,
Certificate of Limited Partnership or partnership agreement or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

        (n)     The statements set forth in the Registration Statement and the
Prospectus under the captions “Capital Stock”, “Description of Common Stock”,
“Certain Federal Income Tax Considerations” and “Plan of Distribution” and the
statements set forth in the prospectus supplement under the captions “Recent
Federal Tax Legislation” and “Underwriting” (other than the information
furnished in writing to the Company by or on behalf of the Underwriter) are,
insofar as such statements constitute a summary of the terms of the Securities
and the Hedge Securities and the laws and documents referred to therein,
accurate and complete in all material respects;

        (o)     Other than as set forth in the Prospectus, as amended or
supplemented, there are no legal or governmental proceedings pending to which
the Company or any of its subsidiaries (including the Partnership) is a party or
of which any property of the Company or any of its subsidiaries (including the
Partnership) is the subject which, if determined adversely to the Company or any
of its subsidiaries (including the Partnership), would individually or in the
aggregate have a material adverse effect on the current or future financial
position, stockholders’ equity, partners’ capital or results of operations of
the Company and its subsidiaries (including the Partnership); and, to the best
of the Company’s knowledge and the Partnership’s knowledge, no such proceedings
are threatened or contemplated by governmental authorities or threatened by
others;

        (p)     The Company has qualified to be taxed as a real estate
investment trust pursuant to Sections 856 through 860 of the Code for each of
the fiscal years from its inception through the most recently completed fiscal
year, and the Company’s present and contemplated organization, ownership, method
of operation, assets and income, taking into account the consummation of the
transactions contemplated herein and in the Forward Purchase Contract, are such
that the Company is in a position under present law to so qualify for the
current fiscal year and in the future;

--------------------------------------------------------------------------------

7

        (q)     Neither the Company nor the Partnership has knowledge of (i) the
presence of any hazardous substances, hazardous materials, toxic substances or
waste materials (collectively, “Hazardous Materials”) on any of the properties
owned by it in violation of law or in excess of regulatory action levels or
(ii) any unlawful spills, releases, discharges or disposal of Hazardous
Materials that have occurred or are presently occurring on or off such
properties as a result of any construction on or operation and use of such
properties, which presence or occurrence would materially adversely affect the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Company or the Partnership; and in connection with the
construction on or operation and use of the properties owned by the Company and
the Partnership, neither has any knowledge of any material failure to comply
with all applicable local, state and federal environmental laws, regulations,
agency requirements, ordinances and administrative and judicial orders;

        (r)     This Agreement and the Forward Purchase Contract will not result
in a violation by the Underwriter or the Forward Counterparty and their
affiliates of the 7% Ownership Limit (as defined in the Company’s Articles of
Incorporation) on account of the Common Stock transferred pursuant to this
Agreement and the Forward Purchase Contract (including, for this purpose, Common
Stock loaned to the Forward Counterparty in connection with the Forward Purchase
Contract), except to the extent that such Underwriter or Forward Counterparty
Beneficially Owns (as defined in the Company’s Articles of Incorporation)
additional shares of Common Stock constituting more than one half of one percent
(0.5%) by value of the Company’s outstanding capital stock during the applicable
term of this Agreement and the Forward Purchase Contract;

        (s)     Neither the Company nor the Partnership is, and after giving
effect to the offering and sale of the Securities, the issuance of the Hedge
Securities and the application of the proceeds thereof as described in the
Prospectus, will be, an “investment company”, or an entity “controlled” by an
“investment company”, as such terms are defined in the Investment Company Act;

        (t)     The Purchase and Sale Agreement, dated February 14, 2005, among
the Company, Macquarie Countrywide-Regency II, LLC, Macquarie Countrywide Trust,
USRP Texas GP, LLC, U.S. Retail Partners, LLC, Eastern Shopping Centers Holding,
LLC, First Washington Investment I, LLC and California Public Employees’
Retirement System, has been duly authorized, executed and delivered by the
Company and Macquarie Countrywide-Regency II, LLC and constitutes a valid and
legally binding agreement, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;

        (u)     The financial statements and the related notes thereto of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Registration Statement and the Prospectus comply in all material respects
with the applicable requirements of the Act and the Exchange Act, as applicable,
and present fairly the financial position of the Company and its subsidiaries as
of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby, and the supporting
schedules included or incorporated by reference in the Registration Statement
present fairly the information required to be stated therein; and the other
financial information included or incorporated by reference in the Registration
Statement and the Prospectus has been derived from the accounting records of the
Company and its subsidiaries and presents fairly the information shown thereby;
and

--------------------------------------------------------------------------------

8

        (v)     KPMG LLP, who have certified certain financial statements of the
Company and its subsidiaries and the Partnership and its subsidiaries, are
independent public accountants as required by the Act and the rules and
regulations of the Commission thereunder.

        Any certificate signed by any officer of the Company and delivered to
the Underwriter or counsel for the Underwriter in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to the Underwriter and to the Forward
Counterparty.

        2.    Purchase and Sale.

        (a)     Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Forward Counterparty agrees
to sell to the Underwriter and the Underwriter agrees to purchase from the
Forward Counterparty, at a purchase price of $46.60 per share, 3,750,000
Underwritten Securities.

        (b)     Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Forward Counterperty hereby
grants an option to the Underwriter to purchase up to 562,500 Option Securities
at the same purchase price per share as the Underwriter shall pay for the
Underwritten Securities. Said option may be exercised in whole or in part at any
time on or before the 30th day after the date of the Prospectus upon written or
telegraphic notice by the Underwriter to the Forward Counterparty setting forth
the number of shares of the Option Securities as to which the Underwriter is
exercising the option and the settlement date.

        3.    Delivery and Payment. Delivery of and payment for the Underwritten
Securities and, if the option provided for in Section 2(b) hereof shall have
been exercised on or before the third Business Day prior to the Closing Date,
the Option Securities, shall be made at 10:00 AM, New York City time, on April
5, 2005, or at such time on such later date not more than three Business Days
after the foregoing date as the Underwriter shall designate, which date and time
may be postponed by agreement among the Underwriter, the Forward Counterparty
and the Company or as provided in Section 9 hereof (such date and time of
delivery and payment for the Securities being herein called the “Closing Date”).
Delivery of the Securities shall be made to the Underwriter against payment by
the Underwriter of the aggregate purchase price thereof to or upon the order of
the Forward Counterparty, by wire transfer payable in same-day funds to an
account specified by the Forward Counterparty. Delivery of the Underwritten
Securities and the Option Securities shall be made through the facilities of DTC
unless the Underwriter shall otherwise instruct.

--------------------------------------------------------------------------------

9

        If the option provided for in Section 2(b) hereof is exercised after the
third Business Day prior to the Closing Date, the Forward Counterparty will
deliver the Option Securities (at the Forward Counterparty’s expense) to the
Underwriter at 388 Greenwich Street, New York, New York 10013, on the date
specified by the Underwriter (which shall be within three Business Days after
exercise of said option) for the account of the Underwriter, against payment by
the Underwriter of the purchase price thereof to or upon the order of the
Forward Counterparty by wire transfer payable in same-day funds to an account
specified by the Forward Counterparty. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Underwriter on
the settlement date for the Option Securities, and the obligation of the
Underwriter to purchase the Option Securities shall be conditioned upon receipt
of, supplemental opinions, certificates and letters confirming as of such date
the opinions, certificates and letters delivered on the Closing Date pursuant to
Section 6 hereof.

        4.     Offering by Underwriter. It is understood that the Underwriter
proposes to offer the Securities for sale to the public as set forth in the
Prospectus.

        5.     Agreements. The Company agrees with the Underwriter and the
Forward Counterparty that:

        (a)     Prior to the termination of the offering of the Securities, the
Company will not file any amendment to the Registration Statement (excluding
filings under the Exchange Act incorporated by reference into the Registration
Statement) or amendment or supplement to the Prospectus or any Rule 462(b)
Registration Statement unless the Company has furnished the Underwriter and the
Forward Counterparty a copy for their review prior to filing and will not file
any such proposed amendment or supplement to which the Underwriter or the
Forward Counterparty reasonably objects. Subject to the foregoing sentence, if
the Registration Statement has become or becomes effective pursuant to
Rule 430A, or filing of the Prospectus is otherwise required under Rule 424(b),
the Company will cause the Prospectus, properly completed, and any amendment or
supplement thereto to be filed in a form approved by the Underwriter and the
Forward Counterparty with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed and will provide evidence
satisfactory to the Underwriter and the Forward Counterparty of such timely
filing. The Company will promptly advise the Underwriter and the Forward
Counterparty (1) when the Prospectus, and any amendment or supplement thereto,
shall have been filed (if required) with the Commission pursuant to Rule 424(b)
or when any Rule 462(b) Registration Statement shall have been filed with the
Commission, (2) when, prior to termination of the offering of the Securities,
any amendment to the Registration Statement shall have been filed or become
effective, (3) of any request by the Commission or its staff for any amendment
of the Registration Statement, or any Rule 462(b) Registration Statement, or for
any amendment or supplement to the Prospectus or for any additional information,
(4) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose and (5) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the institution or threatening of any
proceeding for such purpose. The Company will use its reasonable best efforts to
prevent the issuance of any such stop order or the suspension of any such
qualification and, if issued, to obtain as soon as possible the withdrawal
thereof.

--------------------------------------------------------------------------------

10

        (b)     If, at any time when a prospectus relating to the Securities is
required to be delivered under the Act, any event occurs as a result of which
the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein in the light of the circumstances under
which they were made not misleading, or if it shall be necessary to amend the
Registration Statement or amend or supplement the Prospectus to comply with the
Act or the Exchange Act or the respective rules thereunder, the Company promptly
will (1) notify the Underwriter and the Forward Counterparty of such event,
(2) prepare and file with the Commission, subject to the second sentence of
paragraph (a) of this Section 5, an amendment or supplement which will correct
such statement or omission or effect such compliance and (3) supply any amended
or supplemented Prospectus to the Underwriter in such quantities as the
Underwriter may reasonably request.

        (c)     As soon as practicable, the Company will make generally
available to its security holders and to the Underwriter an earnings statement
or statements of the Company and its subsidiaries which will satisfy the
provisions of Section 11(a) of the Act and Rule 158 under the Act.

        (d)     The Company will furnish to the Underwriter and counsel for the
Underwriter, without charge, signed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus by the
Underwriter or a dealer may be required by the Act, as many copies of the
Prospectus and any amendment or supplement thereto as the Underwriter may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.

        (e)     The Company will arrange, if necessary, for the qualification of
the Securities for sale under the laws of such jurisdictions as the Underwriter
may designate, will maintain such qualifications in effect so long as required
for the distribution of the Securities and will pay any fee of the National
Association of Securities Dealers, Inc. in connection with its review of the
offering; provided that in no event shall the Company be obligated to qualify to
do business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject.

--------------------------------------------------------------------------------

11

        (f)     The Company will not, and will use its good faith efforts to
cause any other holder of Common Stock not to, without the prior written consent
of the Underwriter, offer, sell, contract to sell, pledge, or otherwise dispose
of (or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
Company or any subsidiary of the Company (including the Partnership) or any
person in privity with the Company or any subsidiary of the Company (including
the Partnership)), directly or indirectly, under any registration statement
filed with the Commission or prospectus supplement relating to an existing shelf
registration filed with the Commission (other than pursuant to registration
statements in effect on the date hereof for the benefit of selling shareholders
thereunder), any other shares of Common Stock or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock or publicly
announce an intention to effect any such transaction, for a period of 60 days
after the date of this Underwriting Agreement; provided, however, that the
Company may issue or sell Common Stock (i) pursuant to any employee stock option
plan, stock ownership plan or dividend reinvestment plan of the Company in
effect at the Execution Time, (ii) upon the conversion of securities or the
exercise of warrants outstanding at the Execution Time, (iii) upon the
redemption of limited partnership units of any subsidiary of the Company
outstanding at the Execution Time or issued pursuant to contracts in effect at
the Execution Time, and (iv) in connection with the transactions contemplated in
this Underwriting Agreement, including the forward stock purchase with the
Forward Counterparty.

        (g)     The Company will comply with all applicable securities and other
applicable laws, rules and regulations, including, without limitation, the
Sarbanes Oxley Act of 2002, and to use its reasonable best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply with
such laws, rules and regulations, including, without limitation, the provisions
of the Sarbanes Oxley Act of 2002.

        (h)     The Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

        6.     Conditions to the Obligations of the Underwriter. The obligations
of the Underwriter to purchase the Underwritten Securities and the Option
Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties on the part of the Company contained herein as of
the Execution Time, the Closing Date and any settlement date pursuant to Section
3 hereof, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder and to the following additional conditions:

        (a)     The Prospectus, and any amendment or supplement thereto, will be
filed in the manner and within the time period required by Rule 424(b); and no
stop order suspending the effectiveness of the Registration Statement shall have
been issued and no proceedings for that purpose shall have been instituted or
threatened.

--------------------------------------------------------------------------------

12

        (b)     The Company shall have requested and caused Foley & Lardner LLP,
counsel for the Company, to have furnished to the Underwriter their opinion,
dated the Closing Date and addressed to the Underwriter, to the effect that:

          (i)     each of the Company and its subsidiaries, including the
Partnership, has been duly incorporated or organized and is validly existing as
a corporation or other organization in good standing under the laws of the
jurisdiction in which it is chartered or organized, with full corporate power
and authority to own or lease, as the case may be, and to operate its properties
and conduct its business as described in the Prospectus, as amended or
supplemented, and is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction which requires such
qualification and is subject to no material liability or disability by reason of
the failure to be so qualified in any jurisdiction;


          (ii)     all the outstanding shares of capital stock or partnership
interests of each subsidiary of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable, and, except as
otherwise set forth on Exhibit A or in the Prospectus, as amended or
supplemented, all outstanding shares of capital stock or partnership interests
of such subsidiaries are owned by the Company either directly or through wholly
owned subsidiaries free and clear of any perfected security interest and, to the
knowledge of such counsel, after due inquiry, any other security interest,
claim, lien or encumbrance;


          (iii)     the Company’s authorized equity capitalization is as set
forth in the Prospectus; the capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus; the
outstanding shares of Common Stock, including the Securities, have been duly and
validly authorized and issued and are fully paid and nonassessable; the Hedge
Securities have been duly and validly authorized and, when issued and delivered
to and paid for by the Forward Counterparty pursuant to the Forward Purchase
Contract, will be duly and validly issued, fully paid and nonassessable; the
Securities are duly listed, and admitted and authorized for trading, on the New
York Stock Exchange; the certificates for the Securities are in valid and
sufficient form; the holders of outstanding shares of capital stock of the
Company are not entitled to preemptive or other rights to subscribe for the
Securities or the Hedge Securities arising by operation of law or the Company’s
articles of incorporation or By-laws, or, to the knowledge of such counsel,
under any agreement by which the Company is bound; and, except as set forth in
the Prospectus, as amended or supplemented, to the knowledge of such counsel, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding;


--------------------------------------------------------------------------------

13

          (iv)     to the knowledge of such counsel, there is no pending or
threatened action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property of a character required to be disclosed in
the Registration Statement which is not adequately disclosed in the Prospectus,
and there is no franchise, contract or other document relating to the Company or
its subsidiaries of a character required to be described in the Registration
Statement or Prospectus, or to be filed as an exhibit thereto, which is not
described or filed as required; and the statements included or incorporated by
reference in the Prospectus under the headings “Capital Stock” and “Description
of Common Stock”, insofar as they purport to constitute a summary of the terms
of the Securities, and the statements included or incorporated by reference in
the Prospectus under the headings “Plan of Distribution” and “Certain Federal
Income Tax Considerations” and in the prospectus supplement under the headings
“Recent Federal Tax Legislation” and “Underwriting” (other than the information
furnished in writing to the Company by or on behalf of the Underwriter), insofar
as such statements summarize legal matters, agreements to which the Company is a
party, documents or proceedings discussed therein, are accurate and fair
summaries of such terms, legal matters, agreements, documents or proceedings;


          (v)     the Registration Statement has become effective under the Act;
any required filing of the Prospectus, and any amendments or supplements
thereto, pursuant to Rule 424(b) has been made in the manner and within the time
period required by Rule 424(b); to the knowledge of such counsel, no stop order
suspending the effectiveness of the Registration Statement has been issued, no
proceedings for that purpose have been instituted or threatened and the
Registration Statement and the Prospectus (other than the financial statements
and other financial and statistical information contained therein, as to which
such counsel need express no opinion), each as amended or supplemented, comply
as to form in all material respects with the applicable requirements of the Act
and the Exchange Act and the respective rules thereunder; and although counsel
assumes no responsibility for the accuracy, completeness or fairness of
statements made therein except to the extent set forth in paragraph (iv) above,
such counsel has no reason to believe that on the Effective Date or the date the
Registration Statement was last deemed amended the Registration Statement
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading or that the Prospectus as of
its date or on the Closing Date included or includes any untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (in each case, other than the financial statements and
other financial and statistical informationcontained therein, as to which such
counsel need express no opinion);


--------------------------------------------------------------------------------

14

          (vi)     this Agreement and the Forward Purchase Contract have been
duly authorized, executed and delivered by the Company; the Forward Purchase
Contract constitutes a valid and legally binding agreement, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Forward Purchase Contract conforms in all material respects to the
description thereof in the Prospectus;


          (vii)     the Company is not and, after giving effect to the offering
and sale of the Securities, the issuance of the Hedge Securities and the
application of the proceeds thereof as described in the Prospectus, will not be
an “investment company” as defined in the Investment Company Act;


          (viii)     no consent, approval, authorization, filing with or order
of any court or governmental agency or body is required to be obtained by the
Company in connection with the transactions contemplated herein and in the
Forward Purchase Contract, except such as have been obtained under the Act and
such as may be required under the blue sky laws of any jurisdiction in
connection with the purchase and distribution of the Securities by the
Underwriter in the manner contemplated in this Agreement and in the Prospectus
and such other approvals (specified in such opinion) as have been obtained;


          (ix)     the execution and delivery by the Company of this Agreement
and the Forward Purchase Contract, its compliance with all of the provisions
hereof and thereof and the consummation by the Company of any of the
transactions herein and therein contemplated, including the issuance of the
Hedge Securities, and, to the knowledge of such counsel, the sale of the
Securities being sold by Forward Counterparty and the consummation by the
parties other than the Company of any of the transactions herein and therein
contemplated, will not conflict with, result in a breach or violation of, or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or its subsidiaries pursuant to, (i) the charter or by-laws of the
Company or its subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument known to such counsel and to which
the Company or any of its subsidiaries (including the Partnership) is a party or
bound or to which its or their property is subject, or (iii) any statute, law,
rule, regulation, judgment, order or decree known to such counsel to be
applicable to the Company or its subsidiaries (including the Partnership) of any
court, regulatory body, administrative agency, governmental body or arbitrator
or other authority having jurisdiction over the Company or its subsidiaries or
any of its or their properties other than, in the case of clauses (ii) and
(iii), such breaches or violation which, if determined adversely to the Company,
would not reasonably be expected to have a material adverse effect on the
current or future consolidated financial position, shareholders’ equity or
results of operations of the Company and its subsidiaries taken as a whole or on
the consummation of the transactions contemplated herein;


--------------------------------------------------------------------------------

15

          (x)    to such counsel’s knowledge no holders of securities of the
Company have rights to the registration of such securities under the
Registration Statement; and


          (xi)     The Company has qualified to be taxed as a real estate
investment trust pursuant to Sections 856 through 860 of the Code for each
taxable year since its inception through the most recently completed fiscal
year, and based on assumptions set forth in the Prospectus and certain
representations of the Company set forth in an officer’s certificate, the
Company’s present and contemplated organization, ownership, method of operation,
assets and income, taking into account the consummation of the transactions
contemplated herein and in the Forward Purchase Contract, are such that the
Company is in a position under present law to so qualify for the current fiscal
year and in the future.


  In rendering such opinion, such counsel may rely (A) as to matters involving
the application of laws of any jurisdiction other than the State of Florida or
the Federal laws of the United States, to the extent they deem proper and
specified in such opinion, upon the opinion of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Underwriter and (B) as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company and public officials.
References to the Prospectus in this paragraph (b) shall also include any
amendments or supplements thereto at the Closing Date.


--------------------------------------------------------------------------------

16

        (c)     The Underwriter shall have received from Sullivan & Cromwell
LLP, counsel for the Underwriter, such opinion or opinions, dated the Closing
Date and addressed to the Underwriter, with respect to the sale of the
Securities, the Registration Statement, the Prospectus (together with any
amendment or supplement thereto) and other related matters as the Underwriter
may reasonably require, and the Company shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.

        (d)     The Company shall have furnished to the Underwriter and the
Forward Counterparty a certificate of the Company, signed by the Chairman of the
Board or the President and the principal financial or accounting officer of the
Company or two other authorized signatories, dated the Closing Date, to the
effect that the signers of such certificate have carefully examined the
Registration Statement, the Prospectus, any amendments or supplements to the
Prospectus and this Agreement and that:

          (i)     the representations and warranties of the Company in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


          (ii)     no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceedings for that purpose have
been instituted or, to the Company’s knowledge, threatened; and


          (iii)     since the date of the most recent financial statements
included or incorporated by reference in the Prospectus (exclusive of any
amendment or supplement thereto), there has been no material adverse effect on
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Prospectus (exclusive of any amendment or
supplement thereto).


        (e)     The Company shall have requested and caused KPMG LLP to have
furnished to the Underwriter, at the Execution Time and at the Closing Date,
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Underwriter, confirming that they are
independent accountants within the meaning of the Act and the Exchange Act and
the respective applicable rules and regulations adopted by the Commission
thereunder and stating in effect that:

          (i)     in their opinion the audited financial statements and
financial statement schedules included or incorporated by reference in the
Registration Statement and the Prospectus and reported on by them comply as to
form in all material respects with the applicable accounting requirements of the
Act and the Exchange Act and the related rules and regulations adopted by the
Commission;


--------------------------------------------------------------------------------

17

          (ii)     on the basis of a reading of the latest unaudited financial
statements made available by the Company and its subsidiaries; carrying out
certain specified procedures (but not an examination in accordance with
generally accepted auditing standards) which would not necessarily reveal
matters of significance with respect to the comments set forth in such letter; a
reading of the minutes of the meetings of the stockholders, directors and the
executive, audit and investment committees of the Company and its subsidiaries;
and inquiries of certain officials of the Company who have responsibility for
financial and accounting matters of the Company and its subsidiaries as to
transactions and events subsequent to December 31, 2004, nothing came to their
attention which caused them to believe that:


          (1)     with respect to the period subsequent to December 31, 2004,
there were any changes, at a specified date not more than five days prior to the
date of the letter, in the consolidated capital stock (other than issuances of
capital stock in connection with dividend reinvestment plans, upon exercise of
options and stock appreciation rights, upon earn-outs of performance shares and
upon conversions of convertible securities, in each case which were outstanding
on the date of the latest balance sheet included or incorporated by reference in
the Prospectus) or any increase in the consolidated mortgage loans payable or
long-term debt of the Company and its subsidiaries or the Partnership and its
subsidiaries, or any decreases in total assets or stockholders’ equity or other
items specified by the Underwriter, or any increases in any items specified by
the Underwriter, in each case as compared with the amounts shown on the
December 31, 2004 consolidated balance sheet included or incorporated by
reference in the Registration Statement and the Prospectus, or for the period
from January 1, 2005 to such specified date there were any decreases, as
compared with  the comparable period of the preceding year consolidated net
revenues or operating profit or the total or per share amounts of consolidated
net income or other items specified by the Underwriter, or any increases in any
items specified by the Underwriter, in each case as compared with the comparable
period of the preceding year and with any other period of corresponding length
specified by the Underwriter, except in all instances for changes or decreases
set forth in such letter, in which case the letter shall be accompanied by an
explanation by the Company as to the significance thereof unless said
explanation is not deemed necessary by the Underwriter; or


--------------------------------------------------------------------------------

18

          (2)     the information included or incorporated by reference in the
Registration Statement and Prospectus in response to Regulation S-K, Item 301
(Selected Financial Data), Item 302 (Supplementary Financial Information), and
Item 503(d) (Ratio of Earnings to Fixed Charges) is not in conformity with the
applicable disclosure requirements of Regulation S-K; and


          (iii)     they have performed certain other specified procedures as a
result of which they determined that certain information of an accounting,
financial or statistical nature (which is limited to accounting, financial or
statistical information derived from the general accounting records of the
Company and its subsidiaries, including the Partnership) set forth in the
Registration Statement and the Prospectus and in Exhibit 12 to the Registration
Statement, including the information included or incorporated by reference in
Items 1, 6 and 7 of the Company’s Annual Report on Form 10-K, incorporated by
reference in the Registration Statement and the Prospectus, and the information
included in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” included or incorporated by reference in the Company’s
Quarterly Reports on Form 10-Q, incorporated by reference in the Registration
Statement and the Prospectus, agrees with the accounting records of the Company
and its subsidiaries, excluding any questions of legal interpretation.


          References to the Prospectus in this paragraph (e) include any
amendment or supplement thereto at the date of the letter.


        (f)     Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Registration Statement (exclusive of any
amendment thereof) and the Prospectus (exclusive of any amendment or supplement
thereto), there shall not have been (i) any change or decrease specified in the
letter or letters referred to in paragraph (e) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Prospectus (exclusive of any amendment or supplement
thereto) the effect of which, in any case referred to in clause (i) or (ii)
above, is, in the sole judgment of the Underwriter, so material and adverse as
to make it impractical or inadvisable to proceed with the offering or delivery
of the Securities as contemplated by the Registration Statement (exclusive of
any amendment thereof) and the Prospectus (exclusive of any amendment or
supplement thereto).

--------------------------------------------------------------------------------

19

        (g)     Prior to the Closing Date, the Company shall have furnished to
the Underwriter such further information, certificates and documents as the
Underwriter may reasonably request.

        (h)     Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating.

        (i)     The Hedge Securities shall have been listed and admitted or
authorized for trading on the New York Stock Exchange, subject to official
notice of issuance, and satisfactory evidence of such actions shall have been
provided to the Underwriter and the Forward Counterparty.

        (j)     Prior to the Closing Date, the Company shall have used good
faith efforts to furnish to the Underwriter a letter substantially in the form
of Exhibit B hereto from each executive officer and director of the Company
addressed to the Underwriter.

        If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Underwriter, this Agreement
and all obligations of the Underwriter hereunder may be canceled at, or at any
time prior to, the Closing Date by the Underwriter. Notice of such cancellation
shall be given to the Company in writing or by telephone or facsimile confirmed
in writing.

        The documents required to be delivered by this Section 6 shall be
delivered at the office of Sullivan & Cromwell LLP, counsel for the Underwriter,
at 125 Broad Street, New York, New York 10004, on the Closing Date.

        7.    Expenses. (a) The Company covenants and agrees with the
Underwriter and the Forward Counterparty that, whether or not the transactions
contemplated in this Agreement are consummated or this Agreement is terminated,
(i) the Company will pay or cause to be paid all registration, filing and stock
exchange or National Association of Securities Dealers, Inc. fees, all fees and
expenses of complying with securities or blue sky laws, all printing expenses,
messenger and delivery expenses, any fees and disbursements of any counsel
retained by the Company, any fees and disbursements of independent public
accountants for the Company incurred in connection with the registration of the
Securities under the Act, all underwriting discounts, if any, and commissions
and transfer taxes, if any, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the public
offering of the Securities. It is understood, however, that, except as provided
in this Section and Section 8 hereof, the Underwriter and the Forward
Counterparty will pay all of their respective costs and expenses, including the
fees of their counsel, transfer taxes on resale of any of the Securities by
them, and any advertising expenses connected with any offers they may make.

--------------------------------------------------------------------------------

20

        (b)     If the sale of the Securities provided for herein is not
consummated because any condition to the obligations of the Underwriter set
forth in Section 6 hereof is not satisfied or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by the Underwriter
or the Forward Counterparty, the Company will reimburse the Underwriter and the
Forward Counterparty on demand for all out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been incurred by
it in connection with the proposed purchase and sale of the Securities.

        8.    Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless the Underwriter and the Forward Counterparty, the
directors, officers, employees and agents of the Underwriter or Forward
Counterparty and each person who controls the Underwriter or Forward
Counterparty within the meaning of either the Act or the Exchange Act against
any and all losses, claims, damages or liabilities, joint or several, to which
they or any of them may become subject under the Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the registration statement for the
registration of the Securities as originally filed or in any amendment thereof,
or in the Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading, and agrees to reimburse each such indemnified
party, as incurred, for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Underwriter specifically for inclusion therein. This indemnity agreement
will be in addition to any liability which the Company may otherwise have.

        (b)     The Underwriter agrees to indemnify and hold harmless the
Company, the Forward Counterparty, the directors, officers, employees and agents
of the Company and the Forward Counterparty, and each person who controls the
Company or the Forward Counterparty within the meaning of either the Act or the
Exchange Act, to the same extent (excluding any provisos) as the foregoing
indemnity from the Company to the Underwriter and the Forward Counterparty, but
only with reference to written information relating to the Underwriter furnished
to the Company by or on behalf of the Underwriter specifically for inclusion in
the documents referred to in the foregoing indemnity. This indemnity agreement
will be in addition to any liability which the Underwriter may otherwise have.
The Company acknowledges that the following statements, as set forth under the
heading “Underwriting” of the Prospectus, constitute the only information
furnished by or on behalf of the Underwriter for inclusion in the Prospectus:
(i) the name of the Underwriter and its participation in the sale of the
Securities, (ii) the first full paragraph on page S-14, the carryover paragraph
at the bottom of page S-14 and the first full paragraph on page S-15.

--------------------------------------------------------------------------------

21

        (c)     Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses, and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be satisfactory to the indemnified
party. Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of one
such separate counsel (regardless of the number of indemnified parties) if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action, or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

--------------------------------------------------------------------------------

22

        (d)     In the event that the indemnity provided in paragraph (a) or (b)
of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Underwriter severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively, “Losses”) to which the Company,
the Underwriter and the Forward Counterparty may be subject in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the Underwriter from the offering of the Securities; provided, however, that in
no case shall the Underwriter be responsible for any amount in excess of the
underwriting discount applicable to the Securities purchased by the Underwriter
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Underwriter severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Underwriter
in connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total settlement amount received or
reasonably expected to be received as of the Settlement Date (as such terms are
defined in the Forward Purchase Contract) and benefits received by the
Underwriter shall be deemed to be equal to the total underwriting discounts, in
each case as set forth on the cover page of the Prospectus. Relative fault shall
be determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company on the
one hand or the Underwriter on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Underwriter agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls the Underwriter or the Forward
Counterparty within the meaning of either the Act or the Exchange Act and each
director, officer, employee and agent of the Underwriter or the Forward
Counterparty shall have the same rights to contribution as the Underwriter or
the Forward Counterparty, respectively, and each person who controls the Company
within the meaning of either the Act or the Exchange Act, and each director,
officer, employee and agent of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).

        9.    Termination. This Agreement shall be subject to termination in the
absolute discretion of the Underwriter, by notice given to the Company and the
Forward Counterparty prior to delivery of and payment for the Securities, if at
any time prior to such time (i) trading in the Company’s Common Stock shall have
been suspended by the Commission or the New York Stock Exchange or trading in
securities generally on the New York Stock Exchange shall have been suspended or
limited or minimum prices shall have been established on such Exchange, (ii) a
banking moratorium shall have been declared either by Federal or New York State
authorities, (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other national or international calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Underwriter, impractical or inadvisable to proceed with the offering or delivery
of the Securities as contemplated by the Prospectus (exclusive of any amendment
or supplement thereto); or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States.

--------------------------------------------------------------------------------

23

        10.    Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company and of the Underwriter and the Forward Counterparty set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Underwriter , the Forward
Counterparty or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 8 hereof, and will survive
delivery of and payment for the Securities. The provisions of Sections 7 and 8
hereof shall survive the termination or cancellation of this Agreement.

        11.    Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Underwriter, will be mailed,
delivered or telefaxed to Citigroup Global Markets Inc., 388 Greenwich Street,
New York, NY 10013, Attention: General Counsel (fax no: (212) 816-7912); if sent
to the Forward Counterparty, will be mailed, delivered or telefaxed to Citibank,
N.A., 390 Greenwich Street, New York, NY 10013, Attention: Corporate Equity
Derivatives (fax no: (212) 723-8328), with a copy to Citibank, N.A., 250 West
Street, 10th floor, New York, NY 10013, Attention: GCIB Legal Group –
Derivatives (fax no: (212) 816-7772); or, if sent to the Company, will be
mailed, delivered or telefaxed to the number and address of the Company set
forth in the Registration Statement.

        12.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 8 hereof, and no other person will have any right or obligation
hereunder.

        13.    Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.

        14.    Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

        15.    Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.

        16.    Definitions. The terms which follow, when used in this Agreement,
shall have the meanings indicated.

--------------------------------------------------------------------------------

24

          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.


          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.


          “Code”shall mean the Internal Revenue Code of 1986, as amended.


          “Commission”shall mean the Securities and Exchange Commission.


          “DTC”shall mean The Depository Trust Company.


          “Effective Date” shall mean each date and time that the Registration
Statement, any post-effective amendment or amendments thereto and any
Rule 462(b) Registration Statement became or become effective.


          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.


          “Execution Time” shall mean the date and time that this Agreement is
first executed and delivered by the parties hereto.


          “Investment Company Act” shall mean the United States Investment
Company Act of 1940, as amended.


          “Prospectus” shall mean the prospectus relating to the Securities that
is first filed pursuant to Rule 424(b) after the Execution Time or, if no filing
pursuant to Rule 424(b) is required, shall mean the form of final prospectus
relating to the Securities included in the Registration Statement at the
Effective Date, in each case including the documents incorporated by reference
therein pursuant to the applicable form under the Act, as of the date of such
prospectus.


          “Registration Statement” shall mean the registration statement
referred to in paragraph 1(a) above, including exhibits and financial
statements, as amended at the Execution Time (or, if not effective at the
Execution Time, in the form in which it shall become effective) and, in the
event any post-effective amendment thereto or any Rule 462(b) Registration
Statement becomes effective prior to the Closing Date, shall also mean such
registration statement as so amended or such Rule 462(b) Registration Statement,
as the case may be. Such term shall include any Rule 430A Information deemed to
be included therein at the Effective Date as provided by Rule 430A.


          “Rule 424", “Rule 430A” and “Rule 462” refer to such rules under the
Act.


--------------------------------------------------------------------------------

25

          “Rule 430A Information” shall mean information with respect to the
Securities and the offering thereof permitted to be omitted from the
Registration Statement when it becomes effective pursuant to Rule 430A.


          “Rule 462(b) Registration Statement” shall mean a registration
statement and any amendments thereto filed pursuant to Rule 462(b) relating to
the offering covered by the registration statement referred to in Section 1(a)
hereof.


--------------------------------------------------------------------------------

EXECUTION COPY

        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company, the Forward Counterparty and the Underwriter.

Very truly yours,
  Regency Centers Corporation
  By:  /s/ Bruce M. Johnson         Name:  Bruce M. Johnson
        Title:  Managing Director and Chief Financial Officer

  Citibank, N.A.
  By:  /s/ William Ortner         Name:  William Ortner
        Title:  Authorized Representative

The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

Citigroup Global Markets Inc.

By:  /s/ Mark Chu
        Name:  Mark Chu
        Title:  Director

--------------------------------------------------------------------------------


EXHIBIT A
REGENCY CENTERS CORPORATION


SUBSIDIARIES AND EQUITY OWNERSHIP THEREOF

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership Regency Centers Texas, LLC Florida Regency Centers Corporation Member
100% Regency Centers, L.P. Delaware Regency Centers Corporation General Partner
1.0%     Regency Centers Texas, LLC Limited Partner 96.3%     Outside Investors
Limited Partners 2.7% Columbia Cameron Village SPE, LLC Delaware Regency
Centers, L.P. Member 30%     Columbia Perfco Partners, L.P. Member 70% Columbia
Cameron Village, LLC Delaware Columbia Cameron Village SPE, LLC Member 100%
Columbia Regency Retail Partners, LLC Delaware Regency Centers, L.P. Member 20%
    Columbia Perfco Partners, L.P. Member 80% Columbia Retail Addison, LLC
Delaware Columbia Regency Retail Partners, LLC Member 100% Columbia Retail
Addison Town Center, Delaware Columbia Retail Addison, LLC General Partner 1%
Limited Partnership   Columbia Regency Retail Partners, LLC   99% Columbia
Retail Baker Hill, LLC Delaware Columbia Regency Retail Partners, LLC Member
100%

A-1

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Columbia Retail Deer Grove, LLC Delaware Columbia Regency
Retail Partners, LLC Member 100% Columbia Retail Deer Grove Center, LLC Delaware
Columbia Retail Deer Grove, LLC Member 100% Columbia Retail Dulles, LLC Delaware
Columbia Regency Retail Partners, LLC Member 100% Columbia Retail Fox Lake, LLC
Delaware Columbia Regency Retail Partners, LLC Member 100% Columbia Retail Fox
Lake Crossing, LLC Delaware Columbia Retail Fox Lake, LLC General Partner 1%    
Limited Partner   99% Columbia Retail Geneva Crossing, LLC Delaware Columbia
Regency Retail Partners, LLC Member 100% Columbia Retail Shorewood Crossing, LLC
Delaware Columbia Regency Retail Partners, LLC Member 100% Columbia Retail
Special Member (GLP), LLC Delaware Columbia Perfco, L.P. Member 80%     Regency
Centers, L.P.   20% Columbia Retail Stearns Crossing, LLC Delaware Columbia
Regency Retail Partners, LLC Member 100% Columbia Retail Texas 2, LLC Delaware
Columbia Regency Retail Partners, LLC Member 100%

A-2

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Columbia Retail MacArthur Phase II, LP Delaware Columbia
Retail Texas 2, LLC General Partner 1%     Columbia Regency Retail Partners, LLC
Limited Partner 99% Columbia Retail Texas 3, LLC Delaware Columbia Regency
Retail Partners, LLC Member 100% Columbia Retail Sweetwater Plaza, LP Delaware
Columbia Retail Texas 3, LLC General Partner 1%     Columbia Regency Retail
Partners, LLC Limited Partner 99% Columbia Retail Washington 1, LLC Delaware
Columbia Regency Retail Partners, LLC Member 100% Columbia Cascade Plaza, LLC
Delaware Columbia Retail Washington 1, LLC Member 100% Columbia Regency Partners
II, LLC Delaware Regency Centers, L.P. Member 20%     Columbia Perfco Partners,
L.P. Member 80% Macquarie CountryWide-Regency, LLC Delaware Regency Centers,
L.P. Member 25%     Macquarie CountryWide (US) Corporation Member 75% MCW-RC
AL-Southgate, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC
CA-Bear Creek Village, LLC Delaware Macquarie CountryWide-Regency, LLC Member
100%

A-3

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC CA-Campus, LLC (fka MCW-RC Delaware Macquarie
CountryWide-Regency, LLC Member 100% California, LLC) MCW-RC CA-Garden Village,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC CO-Cheyenne,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC FL-Anastasia,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC FL-Highlands,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC FL-King's,
LLC (fka MCW-RC Florida, Delaware Macquarie CountryWide-Regency, LLC Member 100%
LLC) MCW-RC FL-Lynn Haven, LLC Delaware Macquarie CountryWide-Regency, LLC
Member 100% MCW-RC FL-Ocala, LLC (fka MCW-RC Florida Delaware Macquarie
CountryWide-Regency, LLC Member 100% 2, LLC) MCW-RC FL-Palm Harbour, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100%

A-4

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC FL Pebblebrooke, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC FL-Shoppes at 104, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Bethesda Walk, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Braelinn
Village, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC
GA-Braelinn Village KMart, LLC Delaware Macquarie CountryWide-Regency, LLC
Member 100% MCW-RC GA-Brookwood Village, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC GA-Buckhead Crossing, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Cobb Center, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Coweta
Crossing, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100%

A-5

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC GA-Holcomb 400, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC GA-Howell Mill Village, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Killian Hill, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Lindbergh
Crossing, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC
GA-Orchard, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC
GA-Northlake Promenade, LLC Delaware Macquarie CountryWide-Regency, LLC Member
100% MCW-RC GA-Peachtree Parkway Plaza, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC GA-Powers Ferry Kroger, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Publix Plaza, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Rose Creek,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100%

A-6

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC GA-Roswell Holding, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC GA-Roswell Crossing, LLC Delaware
MCW-RC GA-Roswell Holding, LLC Member 100% MCW-RC GA-Thomas Crossroads, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC GA-Trowbridge
Crossing, LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC
GA-Woodstock Crossing, LLC Delaware Macquarie CountryWide-Regency, LLC Member
100% MCW-RC IL-Heritage Plaza, LLC Delaware Macquarie CountryWide-Regency, LLC
Member 100% MCW-RC KY-Franklin, LLC Delaware Macquarie CountryWide-Regency, LLC
Member 100% MCW-RC KY-Silverlake, LLC (fka MCW-RC Delaware Macquarie
CountryWide-Regency, LLC Member 100% Kentucky, LLC) MCW-RC NC-Bent Tree, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100%

A-7

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC NC-Greystone Village, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC OR-Cherry Park, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC OR-Hillsboro, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC SC-Fairview Market, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC SC-Merchant's,
LLC (fka MCW-RC Delaware Macquarie CountryWide-Regency, LLC Member 100% South
Carolina, LLC) MCW-RC SC-North Pointe, LLC Delaware Macquarie
CountryWide-Regency, LLC Member 100% MCW-RC SC-Poplar Springs, LLC Delaware
Macquarie CountryWide-Regency, LLC Member 100% MCW-RC SC-Poplar SpringsLand, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC SC-Rosewood, LLC
Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC TN-Marketplace,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100%

A-8

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCW-RC Texas GP, LLC Delaware Macquarie CountryWide-Regency,
LLC Member 100% MCW-RC TX-Hebron, LLC (fka MCW-RC Texas, Delaware MCW-RC Texas
GP, LLC General Partner .01% L.P.)   Macquarie CountryWide-Regency, LLC Limited
Partner 99.99% MCW-RC VA-Brookville, LLC (fka MCW-RC Delaware Macquarie
CountryWide-Regency, LLC Member 100% Virginia, LLC) MCW-RC VA-Somerset Crossing,
LLC Delaware Macquarie CountryWide-Regency, LLC Member 100% MCW-RC WA-James, LLC
(fka MCW-RC Delaware Macquarie CountryWide-Regency, LLC Member 100% Washington,
LLC) Macquarie CountryWide Regency II, LLC Delaware Macquarie CountryWide (US)
No. 2 Member 65%     Corporation     Regency Centers, L.P. Member 35%
MCW/MDP-Regency, LLC Delaware Regency Centers, L.P. Member 25%     MCW/MDP, LLC
Member 75% MCD-RC CA-Amerige, LLC Delaware MCW/MDP-Regency, LLC Member 100%
MCD-RC El Cerrito Holdings, LLC Delaware MCW/MDP-Regency, LLC Member 100% MCD-RC
CA-El Cerrito, LLC Delaware MCD-RC El Cerrito Holdings, LLC Member 100%

A-9

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           MCD-RC OH-Milford, LLC Delaware MCW/MDP-Regency, LLC Member
100% RegCal, LLC Delaware California State Teachers Retirement Member 75%    
System     Regency Centers, L.P. Member 25% CAR Braemar Village, LLC Delaware
RegCal, LLC Member 100% CAR Corral Hollow, LLC Delaware RegCal, LLC Member 100%
CAR Fuquay Holding, LLC Delaware RegCal, LLC Member 100% CAR Fuquay Crossing,
LLC Delaware CAR Fuquay Holding, LLC Member 100% CAR Fuquay Property, LLC
Delaware RegCal, LLC Member 100% KF-BRE, LLC Delaware RegCal, LLC Member 100%
KF-REG Holding, LLC Delaware RegCal, LLC Member 100% KF-REG Associates, LLC
Delaware KF-REG Holding, LLC Member 100% King Farm Center, LLC Delaware KF-REG
Associates, LLC Member 100% Bammel North Houston Center, Ltd. Texas Regency
Centers, L.P. General Partner Varies     HEB Grocery Company, LP Limited Partner

A-10

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Bear Creek Village Center, LLC Delaware Regency Centers,
L.P. Member 100% Belleview Square, LLC Delaware Regency Centers, L.P. Member
100% Clayton Valley Shopping Center, LLC Delaware Regency Centers, L.P. Member
100% Gateway Azco GP, LLC Delaware Regency Centers, L.P. Member 100% AZCO
Partners Pennsylvania Gateway Azco Partners GP, LLC General Partner 1%    
Regency Centers, L.P. Limited Partner 99% Gateway Azco Manager, LLC Delaware
Regency Centers, L.P. Member 100% NSHE Winnebago, LLC Arizona Regency Centers,
L.P. Member 100% Northlake Village Shopping Center, LLC Florida Regency Centers,
L.P. Member 100% OTR/Regency Colorado Realty Holdings, L.P. Ohio Regency
Centers, L.P. General Partner 30%     OTR (Nominee for State Teachers Limited
Partner 70%     Retirement Board of Ohio) OTR/Regency Texas Realty Holdings,
L.P. Ohio Regency Centers, L.P. General Partner 30%     OTR (Nominee for State
Teachers Limited Partner 70%     Retirement Board of Ohio) Queensboro
Associates, L.P. Georgia Regency Centers, L.P. General Partner 50%     Real Sub,
LLC Limited Partner 50%

A-11

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Regency Centers Advisors, LLC Florida Regency Centers, L.P.
Member 100% RC CA Santa Barbara, LLC Delaware Regency Centers, L.P. Member 100%
RC Georgia Holdings, LLC Georgia Regency Centers, L.P. Member 100% Regency
Braemar, LLC Delaware Regency Centers, L.P. Member 100% Regency Centers Georgia,
L.P. Georgia RC Georgia Holdings, LLC General Partner 1%     Regency Centers,
L.P. Limited Partner 99% Regency Opitz, LLC Delaware Regency Centers, L.P.
Member 100% Regency Remediation, LLC Florida Regency Centers, L.P. Member 100%
Regency Tall Oaks Village Center, LLC Delaware Regency Centers, L.P. Member 100%
Regency Woodlands/Kuykendahl Texas Regency Centers, L.P. General Partner 50%    
HEB Grocery Company, LP Limited Partner 50% R&KS Dell Range, LLC Wyoming Regency
Centers, L.P. Member 100% Silver Spring Square II, LLC Delaware Regency Center,
L.P. Member 75%     TCH Realty Development Co., LLC Member 25% T&M Shiloh
Development Company Texas Regency Centers, L.P. General Partner 100%

A-12

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           T&R New Albany Development Company, LLC Ohio Regency
Centers, L.P. Member 50%     Topvalco Member 50% Vista Village, LLC Delaware
Regency Realty Group, Inc. Member 50%     Civic Partners Vista Village I, LLC
Member 50% RRG Holdings, LLC Florida Regency Centers, L.P. Member 100% Regency
Realty Group, Inc. Florida Regency Centers, L.P. Preferred Stock 100%     Common
Stock   7%     RRG Holdings, LLC Common Stock 93% 8th and 20th Chelsea, LLC
Delaware Regency Realty Group, Inc. Member 100% Alameda Bridgeside Shopping
Center, LLC Delaware Regency Realty Group, Inc. Member 100% Bammel Center, LLC
Delaware Regency Realty Group, Inc. Member 100% Bordeaux Development, LLC
Florida Regency Realty Group, Inc. Member 100% Broadman, LLC Delaware Regency
Realty Group, Inc. Member 100% Cathedral City Rio Vista Town Centre, LLC
Delaware Regency Realty Group, Inc. Member 100% Centerplace of Greeley, LLC
Delaware Regency Realty Group, Inc. Member 100%

A-13

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           The Center at Slatten Ranch, LLC Delaware Regency Realty
Group, Inc. Member 100% Cherry Street Center, LLC Delaware Regency Realty Group,
Inc. Member 100% Chestnut Powder, LLC Georgia Regency Realty Group, Inc. Member
100% Dixon, LLC Florida Regency Realty Group, Inc. Member 100% East Towne
Center, LLC Delaware Regency Realty Group, Inc. Member Interests     Lake
McLeod, LLC Member Edmunson Orange Corp. Tennessee Regency Realty Group, Inc.
Common Stock 100% Fortuna Regency, LLC Delaware Regency Realty Group, Inc.
Member 100% Gilroy Crossing Holding, LLC Delaware Regency Realty Group, Inc.
Member 100% Gilroy Crossing Center, LLC Delaware Gilroy Crossing Holding, LLC
Member 100% Gilroy Shopping Center, Inc. Delaware Regency Realty Group, Inc.
Common Stock 100% GME/RRG I, LLC Delaware Regency Realty Group, Inc Member 50%  
  G.M.E. Anaheim, LLC Member 50% Harding Place, LLC Delaware Regency Realty
Group, Inc. Member 50%     RFM Harding, LLC Member 50% Tennessee-Florida
Investors, LLC Delaware Harding Place, LLC Member 100%

A-14

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Hasley Canyon Village, LLC Delaware Regency Realty Group,
Inc. Member 50%     Community Company, LLC Member 50% Hermitage Development II,
LLC Florida Regency Realty Group, Inc. Member 100% Hoadly Regency, LLC Delaware
Regency Realty Group, Inc. Member Interests     John H. Donegan Member Hollymead
Town Center, LLC Delaware Regency Realty Group, Inc. Member 50%    
DRG-Charlottesville Developers, LLC Member 50% Jog Road, LLC Florida Regency
Realty Group, Inc. Member 50%     Bentz Capital Group, LLC Member 50% Southland
Centers II, LLC Florida Jog Road, LLC Member 100% K&G/Regency II, LLC Delaware
Regency Realty Group, Inc. Member 50%     K&G Equities VII, LLC   50% Luther
Properties, Inc. Tennessee Regency Realty Group, Inc. Common Stock 100% Marietta
Outparcel, Inc. Georgia Regency Realty Group, Inc. Common Stock 100% The
Marketplace at Briargate, LLC Delaware Regency Realty Group, Inc. Member 100%
Merrimack Shopping Center, LLC Delaware Regency Realty Group, Inc. Member 100%

A-15

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Middle Tennessee Development, LLC Delaware Regency Realty
Group, Inc. Member 100% Mountain Meadow, LLC Delaware Regency Realty Group, Inc.
Member 100% Murieta Gardens Shopping Center, LLC Delaware Regency Realty Group,
Inc. Member 100% New Windsor Marketplace, LLC Delaware Regency Realty Group,
Inc. Member 100% R2 Media, LLC Florida Regency Realty Group, Inc. Member 100%
RRG Net, LLC Florida Regency Realty Group, Inc. Member 100% RRG-RMC-Tracy, LLC
Delaware Regency Realty Group, Inc. Member 100% Regency Blue Ash, LLC Delaware
Regency Realty Group, Inc. Member 100% Regency Braemar, LLC Delaware Regency
Realty Group, Inc. Member 100% Regency Cahan-Clovis, LLC Delaware Regency Realty
Group, Inc. Member 50%     Cahan Properties, Inc. Member 50% Regency/DS Ballwin,
LLC Missouri Regency Realty Group, Inc. Member 50%     DS Ballwin Partners, Inc.
Member 50% Regency I-45/Spring Cypress Retail, L.P. Delaware Regency Realty
Group, Inc. General Partner Interests     HEB Grocery Company, L.P. Limited
Partner Regency Magi, LLC Delaware Regency Realty Group, Inc. Member Interests  
  Magi, LLC Member

A-16

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Regency Marinita-LaQuinta, LLC Delaware Regency Realty
Group, Inc. Member Interests     Marinita Development Co. Member Regency
Petaluma, LLC Delaware Regency Realty Group, Inc. Member 100% Regency Realty
Colorado, Inc. Florida Regency Realty Group, Inc Common Stock 80%     Snowden
Leftwich Common Stock 20%     (see Note 1) Regency Realty Group-NE, Inc. Florida
Regency Realty Group, Inc. Common Stock 100% Regency Somerset, LLC Delaware
Regency Realty Group, Inc. Member 100% Rhett Remount, Inc. South Carolina
Regency Realty Group, Inc. Common Stock 100% Signal Hill Two, LLC Delaware
Regency Realty Group, Inc. Member Interests     John H. Donegan Member Signature
Plaza, LLC Delaware Regency Realty Group, Inc. Member 100% Slausen Central, LLC
Delaware Regency Realty Group, Inc. Member 100% Thompson Nolensville, LLC
Florida Regency Realty Group, Inc. Member 100% Tinwood, LLC Florida Regency
Realty Group, Inc. Member 50%     Member   50%

A-17

--------------------------------------------------------------------------------

Entity Jurisdiction Owner(s) Nature of
Interest % of
Ownership           Tulip Grove, LLC Florida Regency Realty Group, Inc. Member
100% Valleydale, LLC Delaware Regency Realty Group, Inc. Member 100% West End
Properties, LLC Florida Regency Realty Group, Inc. Member 100%


Note 1: Snowden Leftwich is a Regency employee who is the licensed broker for
this entity. Colorado requires that the broker must own a minimum of 20% of the
equity in a licensed entity.







A-18

--------------------------------------------------------------------------------

EXHIBIT B


[LETTERHEAD OF EXECUTIVE OFFICER OR DIRECTOR OF CORPORATION]

Regency Centers Corporation
Public Offering of Common Stock

March __, 2005

Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013

Ladies and Gentlemen:

        This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”), between Regency Centers
Corporation, a Florida corporation (the “Company”) Citibank, N.A., and you, as
underwriter, relating to an underwritten public offering of Common Stock, $0.01
par value (the “Common Stock”), of the Company.

        In order to induce you (the “Underwriter”) to enter into the
Underwriting Agreement, the undersigned will not, without the prior written
consent of the Underwriter, offer, sell, contract to sell, pledge or otherwise
dispose of (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or publicly announce an intention to effect any
such transaction, for a period of 60 days after the date of the Underwriting
Agreement, other than shares of Common Stock (i) delivered by the undersigned to
the Company for the purpose of paying (1) the exercise price on the exercise by
the undersigned of options to purchase Common Stock granted to the undersigned
by the Company and (2) taxes imposed on such exercise of options, (ii) disposed
of as bona fide gifts, so long as the donee of such gift agrees in writing to be
bound by the restrictions set forth herein and notice of such gift is given to
the Underwriter or (iii) sold pursuant to a 10b5-1 trading plan adopted before
the Execution Date.

--------------------------------------------------------------------------------

        If for any reason the Underwriting Agreement shall be terminated prior
to the Closing Date (as defined in the Underwriting Agreement), the agreement
set forth above shall likewise be terminated.

Yours very truly,
  [Signature of executive officer or director]
  [Name and address of executive officer or director]